Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 Calgary, Alberta, November 2, 2010 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three months and six months ended September 30, 2010. Conversion to US GAAP The Company has prepared its consolidated financial statements in conformity with accounting principles generally accepted in the United States (US GAAP). All comparative financial information contained herein has been revised to reflect the Company’s results as if they had been historically reported in accordance with US GAAP. Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights Three Months Ended Sept. 30, Six Months Ended Sept. 30, (dollars in thousands) Revenue $ Gross profit $ Gross profit margin 12.4 % 19.8 % 10.7 % 18.6 % Operating income $ Operating margin 5.2 % 11.1 % 3.2 % 9.2 % Net income (loss) $ $ $ ) $ Per share information Net income (loss) - basic $ $ $ ) $ Net income (loss) - diluted $ $ $ ) $ Consolidated EBITDA(1) $ Capital expenditures $ Cash and cash equivalents $ For a definition of Consolidated EBITDA and reconciliation to net income, see “Non-GAAP Financial Measures” and “Consolidated EBITDA” at the end of this release. “We capitalized on strengthening market demand to increase consolidated revenues by 38% during the three months ended September 30, 2010,” said President and CEO, Rod Ruston. “This year-over-year gain was achieved with contribution from all three of our operating segments as we secured and carried out work on new piling, pipeline and oil sands construction contracts. We also continued to successfully develop our environmental and tailings services initiative, with revenue from this new service offering beginning to benefit our Heavy Construction and Mining segment.” Gross profit for the period was negatively impacted by weather and project start-up delays that hampered productivity on certain projects. Margins were also affected by an increase in lower-margin recurring services work executed under the Company’s long-term overburden contract with Canadian Natural Resources Limited (Canadian Natural) during the quarter. Page 1 of 17 “We continue to anticipate improved operating conditions and performance in the latter part of the fiscal year,” said Mr. Ruston. “Demand for recurring services is expected to grow with all operating oil sands mines back in full production for the first time in over a year. Opportunities on the project development side of our business also continue to increase as oil sands momentum rebuilds and the commercial and industrial construction markets recover. Our recent acquisition of Cyntech only adds to the opportunities available to us.” On November 1, 2010, NAEP acquired the assets of Cyntech Corporation and its US-based wholly-owned subsidiary, Cyntech Anchor Systems LLC (collectively “Cyntech”) for cash consideration of approximately $20.8 million. Cyntech is a Calgary-based designer and manufacturer of screw piles and pipeline anchoring systems, as well as a provider of recurring tank maintenance services to the petro-chemical industry. The acquisition brings NAEP capabilities that complement its existing service offering, increase its recurring services revenue stream and expand its reach into international markets. The acquisition is consistent with NAEP’s stated intention to grow its less capital intensive businesses and high-margin service offerings. “Our outlook going forward is positive,” Mr. Ruston added. “Momentum is building in all parts of our business and we are executing successfully on our growth strategy.” Consolidated Results for the Three Months Ended September 30, 2010 Three Months Ended Sept. 30, (dollars in thousands) Change Revenue $ $ $ For the three months ended September 30, 2010, consolidated revenues increased to $234.9 million, from $170.7 million during the same period last year. The $64.2 million improvement reflects higher project development revenues from all three operating segments, partially offset by a decrease in recurring services revenues. The decline in recurring services revenues reflects a temporary reduction in activity at Shell Canada Energy’s (Shell Albian) oil sands operations during the commissioning of the Jackpine mine. Three Months Ended Sept. 30, (dollars in thousands) Change Gross profit $ $ $ ) Gross profit margin 12.4 % 19.8 % Gross profit for the three months ended September 30, 2010 was $29.1 million (12.4% of revenue), compared to $33.8 million (19.8% of revenue) during the same period last year. The reduction in gross profit margin primarily reflects lower-margin contracts in the project mix and reduced productivity on certain projects as a result of client start-up delays and unseasonably wet weather. Page 2 of 17 Three Months Ended Sept. 30, (dollars in thousands) Change Operating income $ $ $ ) Operating margin 5.2 % 11.1 % For the three months ended September 30, 2010, operating income was $12.3 million (5.2% of revenue), compared to $18.9 million (11.1% of revenue) during the same period last year. The change in operating income primarily reflects the lower gross margins, as well as a $1.4 million year-over-year increase in general and administrative (G&A) expenses. G&A costs increased as a result of a partial restructuring of the Company’s stock option plan. Three Months Ended Sept. 30, (dollars in thousands, except per share amounts) Change Net income $ $ $ ) Per share information Net income - basic $ $ $ ) Net income - diluted $ $ $ ) For the three months ended September 30, 2010, the Company recorded net income of $2.4 million (basic income per share of $0.07 and diluted income per share of $0.06), compared to $4.3 million (basic and diluted income per share of $0.12) during the same period last year. The non-cash items affecting results in the current period included gains on the embedded derivatives in certain long-term supplier contracts, partially offset by a loss on the embedded derivatives in a long-term customer contract. In the prior-year period, the non-cash items affecting net income included losses on the cross-currency and interest rate swaps, losses on embedded derivatives in certain long-term supplier contracts and losses on the embedded derivatives in a long-term customer contract. Partially offsetting these losses were the positive foreign exchange impact of the strengthening Canadian dollar on the Company’s 8 ¾% senior notes and a gain on an embedded derivative related to redemption options in the 8¾% senior notes. Excluding the above items, net income for the three months ended September 30, 2010 would have been $1.4 million (basic and diluted income per share of $0.04), compared to $6.9 million during the same period last year (basic and diluted income per share of $0.19) . Page 3 of 17 Consolidated Results for the Six Months Ended September 30, 2010 Six Months Ended Sept. 30, (dollars in thousands) Change Revenue $ $ $ For the six months ended September 30, 2010, consolidated revenues increased to $418.5 million, from $317.2 million during the same period last year. The $101.2 million improvement reflects increased demand for recurring services and the growing volume of piling, pipeline and oilsands construction projects. Six Months Ended Sept. 30, (dollars in thousands) Change Gross profit $ $ $ ) Gross profit margin 10.7 % 18.6 % Gross profit for the six months ended September 30, 2010 was $44.7 million (10.7% of revenue), compared to $58.9 million ($18.6% of revenue) during the same period last year. The reduction in gross profit margin reflects increased volumes of lower-margin work in the project mix, the impact of unusually wet weather conditions on certain construction projects and productivity issues related to the delayed start-up of two pipeline projects. Margin performance was further affected by higher equipment costs related to the increased repair maintenance activity undertaken during the extended spring break-up period and lower than anticipated utilization of our large mining trucks and shovels. Six Months Ended Sept. 30, (dollars in thousands) Change Operating income $ $ $ ) Operating margin 3.2 % 9.2 % For the six months ended September 30, 2010, operating income was $13.4 million (3.2% of revenue), compared to $29.1 million (9.2% of revenue) during the same period last year. The change in operating income largely reflects the lower gross margins discussed above. General and administrative expense remained stable between the two periods. Six Months Ended Sept. 30, (dollars in thousands, except per share amounts) Change Net (loss) income $ ) $ $ ) Per share information Net (loss) income - basic $ ) $ $ ) Net (loss) income - diluted $ ) $ $ ) Page 4 of 17 The Company recorded a net loss of $7.9 million (basic and diluted loss per share of $0.22) for the six months ended September 30, 2010, compared to net income of $14.2 million (basic and diluted income per share of $0.39) during the same period last year. The non-cash items affecting current-year results included the write-off of deferred financing costs at the settlement of the 8 ¾% senior notes and losses on cross-currency and interest rate swaps. Partially offsetting these losses was the positive foreign exchange impact of the strengthening Canadian dollar on the Company’s 8¾% senior notes, gains on embedded derivatives in certain long-term supplier contracts and gains on embedded derivatives in a long-term customer contract. In the prior-year period, non-cash items affecting results included the positive foreign exchange impact of the strengthening Canadian dollar on the Company’s 8 ¾% senior notes, gains on an embedded derivative related to redemption options in the 8 ¾% senior notes and gains embedded derivatives in long-term supplier contracts. Partially offsetting these gains were losses on cross-currency and interest rate swaps and losses on embedded derivatives in a long-term customer contract. Excluding the above items, net loss for the six months ended September 30, 2010 would have been $2.7 million (basic loss per share of $0.07), compared to a net income of $6.9 million during the same period last year (basic and diluted income per share of $0.19) . Segment Results Heavy Construction and Mining Three Months Ended Sept. 30, (dollars in thousands) Change Segment revenue $ $ $ Segment profit Segment profit percentage 13.0 % 14.2 % For the three months ended September 30, 2010, revenue from the Heavy Construction and Mining segment increased $17.6 million to $171.6 million, primarily as a result of increased project development revenues. The segment benefited from several new oil sands projects, including tailings-related construction projects for Shell Albian and mine development projects for Exxon Mobil Corporation (Exxon) and Canadian Natural. Recurring services revenues were lower compared to the same period last year as a result of reduced activity at Shell Albian during the commissioning of the Jackpine mine and the resulting integration activities at the Muskeg River mine. Increased activity on the Company’s long-term overburden contract with Canadian Natural and increased activity at Suncor Energy Inc. (Suncor) helped mitigate this decline in recurring services revenues. Segment margins for the three months ended September 30, 2010 were 13.0% of revenue, compared to 14.2% during the same period last year. Profit margin in the prior-year period was lower than normal due to the impact of a margin adjustment on the Company’s long-term overburden removal contract. Excluding this impact, profit margin Page 5 of 17 for the prior-year period would have been 16.8% of revenue. The year-over-year change in Heavy Construction and Mining profit margin primarily reflects an increase in lower-margin overburden removal activity, wet weather-related productivity impacts and startup delays on a construction project. Six Months Ended Sept. 30, (dollars in thousands) Change Segment revenue $ $ $ Segment profit (956 ) Segment profit percentage 13.3 % 15.9 % For the six months ended September 30, 2010, revenue from the Heavy Construction and Mining segment increased $49.4 million to $335.2 million, reflecting increases in both recurring services and project development revenues. The growth in recurring services revenues reflects increased demand from Suncor and Canadian Natural, partially offset by reduced activity at Shell Albian’s Jackpine and Muskeg River sites. The increase in project development revenues reflects the start-up of construction projects at Exxon’s Kearl and Canadian Natural’s Horizon sites, as well as work on tailings-related construction projects at Shell Albian. Segment margins for the six months ended September 30, 2010 were 13.3% of revenue, compared to 15.9% during the same period last year. The change in profit margin reflects the increase in lower-margin overburden removal work, costs related to client start-up delays on a construction project and reduced project efficiency due to abnormally wet weather. Piling Three Months Ended Sept. 30, (dollars in thousands) Change Segment revenue $ $ $ Segment profit Segment profit percentage 18.0 % 12.9 % For the three months ended September 30, 2010, Piling segment revenues increased to $26.6 million, from $15.1 million during the same period last year. This improvement reflects increased activity levels in the commercial and industrial construction markets, including an increase in high-volume oil sands projects. The increased revenue also reflects the resumption of projects delayed by unusually wet weather during the first quarter and a full three months of contribution from the Company’s new piling operations in Ontario, compared to only two months of contribution in the prior-year period. Page 6 of 17 Segment margins increased to 18.0% of revenue, from 12.9% during the same period last year. This increase reflects improved market conditions and increased demand for piling services, partially offset by reduced productivity as a result of abnormally high precipitation levels. Six Months Ended Sept. 30, (dollars in thousands) Change Segment revenue $ $ $ Segment profit Segment profit percentage 13.5 % 15.6 % For the six months ended September 30, 2010, Piling segment revenues were $45.7 million, compared to $29.7 million during the same period last year. The $16.0 million increase in segment revenues reflects improved market conditions, the resumption of weather-delayed projects and six months’ contribution from the new Ontario piling operations, compared to two months’ contribution last year. Segment margins for the six months ended September 30, 2010 were 13.5% compared to 15.6% during the same period last year. The year-over-year change in profit margin reflects the impact of unusually wet weather and continued delays in the execution of certain project change-orders. Pipeline Three Months Ended Sept. 30, (dollars in thousands) Change Segment revenue $ $ $ Segment profit (loss) (137 ) Segment profit percentage 2.4 % -8.6 % For the three months ended September 30, 2010, Pipeline revenues increased to $36.7 million, from $1.6 million in the same period last year. The significant increase in revenue reflects the start-up of two new contracts in northern British Columbia (BC). Segment margin increased to 2.4% from a loss of 8.6% during the same period last year. Current year margins reflect reduced productivity related to client start-up delays and abnormally wet weather conditions on the two new projects as well as the delayed completion of the existing project in southern BC. Page 7 of 17 Six Months Ended Sept. 30, (dollars in thousands) Change Segment revenue $ $ $ Segment profit (loss) (73 ) Segment profit percentage 0.4 % 13.8 % For the six months ended September 30, 2010, Pipeline revenues increased to $37.5 million, from $1.7 million in the same period last year, reflecting work on the new contracts. Segment margin for the six months was 0.4%, compared to 13.8% in the prior-year period. The change in segment margin reflects reduced productivity related to client start-up delays and adverse weather conditions on the two contracts in British Columbia. All three projects are unit-price contracts. Outlook The Company anticipates a continued strengthening of demand for services through the second half of the fiscal year despite some lingering impacts of the global recession. The Company’s outlook for the recurring services business remains positive and the recent acquisition of Cyntech is expected to further expand recurring services revenues with the addition of a tank servicing business which involves inspection, cleaning, repair and relocation services for large-diameter petrochemical tanks. Cyntech provides these services under a multi-year master services agreement with a major integrated oil and gas producer. In the oil sands, all operating oil sands mines are now back in full production. NAEP is active on all of these sites and is currently bidding on multi-year recurring services opportunities with some of these customers. The Company is also successfully developing its environmental and tailings pond services offering. Recent investments in specialized barge and dozer equipment and a new partnership with Royal Boskalis International have now positioned NAEP to offer a complete turnkey environmental service with both earth-moving and water-related services. Over time, this is expected to provide a significant new source of projects and recurring services revenue. The outlook for project development in the oil sands continues to improve. NAEP remains active on Exxon’s Kearl site and sees opportunities to further expand its business with this customer. The recent approval of Total E&P Canada Ltd.’s (Total’s) plans to construct a 300,000 barrel per day upgrader improves the prospects for the associated Joslyn mine moving forward and tendering for construction contracts could potentially begin as early as the end of next year. North West Upgrading Inc. has also indicated its intention to resume construction planning for its new upgrader project. Other new developments such as Husky Energy Inc.’s Sunrise, ConocoPhillips’ Surmont and Page 8 of 17 Suncor's Firebag SAGD (Steam Assisted Gravity Drainage) projects are moving forward and could eventually provide additional project development opportunities as they reach the construction phase. The recent acquisition of Cyntech, with its screw piling technology, enhances the Company’s service offering with respect to these SAGD projects. While the outlook for project work is positive, it should be noted that much of this work will not become available for tendering in this fiscal year. In the Piling segment, activity levels are expected to increase as market conditions continue to improve and projects delayed by poor weather conditions in the first half of the year resume construction. Piling backlog continued to grow as a result of increasing industrial construction activity levels in the oil sands and a growing volume of business in the Ontario market. As mentioned above, the Cyntech acquisition is expected to further expand opportunities for the Piling segment with the expansion of screw piling design, manufacturing and installation capabilities. Screw piling is favoured on SAGD and power transmission projects because of its low cost and high efficiency. The Piling segment is also expected to benefit from the addition of revenues related to Cyntech’s pipeline anchoring systems business. To date, Cyntech has established an international market for its patented anchoring systems with customers in Canada, the US, Malaysia, Thailand, Indonesia and Russia and the Company is now positioned to cross market this technology to its own pipeline customers. The Pipeline segment anticipates another quarter of improved results as work progresses on TransCanada Pipelines’ NPS Groundbirch Mainline project and Spectra Energy's Maxhamish Loop project. Both projects are scheduled for completion by the end of the third quarter. The Pipeline segment also expects to complete a small maintenance project for Shell Albian at the Muskeg River Mine. Going forward, this segment will be targeting additional oil sands pipeline maintenance contracts, with the goal of developing a stable base of profitable recurring services work in this segment. Overall the Company is encouraged by the improving market conditions and by the new opportunities created by the Cyntech acquisition. Page 9 of 17 Conference Call and Webcast Management will hold a conference call and webcast to discuss its financial results for the three and six months ended September 30, 2010 tomorrow, Wednesday, November 3, 2010 at 9:00 am Eastern time. The call can be accessed by dialing: Toll free: 1-877-407-9205 or International: 1-201-689-8054 A replay will be available through December 3, 2010 by dialing: Toll Free: 1-877-660-6853 or International: 1-201-612-7415 (Account: 286 Conference ID: 359795) Page 10 of 17 Interim Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) September 30, 2010 March31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net (allowance for doubtful accounts of $236, March 2010 - $1,691) Unbilled revenue Inventories Prepaid expenses and deposits Deferred tax assets Prepaid expenses and deposits Assets held for sale Property, plant and equipment Investment in and advances to unconsolidated joint venture Intangible assets, net (accumulated amortization of $5,850 March 2010 - $4,591) Goodwill Deferred financing costs Deferred tax assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs incurred and estimated earnings on uncompleted contracts Current portion of capital lease obligations Current portion of term facilities Current portion of derivative financial instruments Deferred tax liabilities Long term accrued liabilities Capital lease obligations Deferred lease inducements Term facilities 8¾% senior notes Series 1 debentures Derivative financial instruments Other long-term obligations Asset retirement obligation Deferred tax liabilities Shareholders’ equity: Common shares (authorized – unlimited number of voting common shares; issued and outstanding – September 30, 2010 – 36,110,436 (March31, 2010 – 36,049,276) Additional paid-in capital Deficit ) ) $ $ Page 11 of 17 Interim Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in thousands of Canadian dollars, except per share amounts) Three Months Ended September 30, Six Months Ended September 30, Revenue $ Project costs Equipment costs Equipment operating lease expense Depreciation Gross profit General and administrative costs Loss on disposal of property, plant and equipment (Gain) loss on disposal of assets held for sale ) 41 ) ) Amortization of intangible assets Equity in loss of unconsolidated joint venture 32 Operating income before the undernoted Interest expense, net Foreign exchange loss (gain) 49 ) ) ) Realized and unrealized (gain) loss on derivative financial instruments ) Loss on debt extinguishment Other (income) expense (9
